Citation Nr: 1001294	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  09-01 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss. 

2.	Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1959 to April 15, 
1963 and from April 26, 1963 to March 1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

In November 2009, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board received additional evidence from the Veteran in 
November 2009 consisting of evidence of receipt of the Combat 
Action Ribbon.  The evidence was accompanied by a waiver of 
the Veteran's right to initial consideration of the new 
evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2009).  
Accordingly, the Board will consider the evidence in the 
first instance in conjunction with this appeal.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record does not show 
that bilateral hearing loss is related to service.  

3.	The evidence of record is in an approximate balance of 
positive and negative evidence as to whether tinnitus is 
related to service.  

CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by service; nor may it be presumed to be incurred therein. 38 
U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

2.	Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in May 2007 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was asked to submit 
evidence and/or information in his possession to the AOJ.  
The letter also included the notice provisions set forth in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The Veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded a VA medical examination in August 
2007.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease or an organic disease of the nervous system, 
such as sensorineural hearing loss, manifests to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

The service records show that the Veteran served in Vietnam 
and received many decorations and medals including the Combat 
Action Ribbon and the Presidential Unit Citation.  As such, 
the Veteran is considered to have engaged in combat with the 
enemy.  When a Veteran has engaged in combat with the enemy 
in active service during a period of war, campaign or 
expedition, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions or hardships of such service notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  

Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary and the 
reasons for granting or denying service connection in each 
case shall be recorded in full.  38 U.S.C.A. § 1154(b).  
However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of  38 U.S.C.A. § 
1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); 
see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) 
(noting that 38 U.S.C.A. § 1154(b) does not create a 
statutory presumption that a combat Veteran's alleged disease 
or injury is service- connected, but that it considerably 
lightens the burden of a Veteran who seeks benefits for an 
allegedly service-connected disease or injury and who alleges 
that the disease or injury was incurred in, or aggravated by, 
combat service).

The Board has considered the Veteran's description of noise 
exposure in service.  The Board finds that the Veteran's 
claimed in-service noise exposure is consistent with his 
combat duty and, moreover, he has competently and credibly 
testified as to such acoustic trauma.  See 38 C.F.R. § 
3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
Specifically, his contention that he was exposed to excessive 
noise during his military service while serving as a radio 
telegraph operator and a radio chief is consistent with his 
service personnel records detailing combat expeditions in 
Vietnam.  Therefore, despite the fact that the record is void 
of documentation of complaints or treatment for hearing 
difficulty or tinnitus after his combat experiences in 
Vietnam, the Veteran is competent to describe the nature and 
extent of his in-service noise exposure.   See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.159(a)(2); Washington, supra; Layno, 
supra.  Thus, the Veteran's account of combat noise exposure 
is sufficient evidence of acoustic trauma during service and 
acoustic trauma in service is therefore presumed.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009); 
Collette v. Brown, 82 F.3d 389 (1996).  The Board notes that 
there is no clear and convincing evidence to the contrary to 
rebut the presumption.

In this case, the Veteran has a current diagnosis of 
bilateral hearing loss and tinnitus.  The August 2007 VA 
Compensation and Pension Examination diagnosed the Veteran 
with moderate to severe sensorineural hearing loss in the 
right ear, mild to profound sensorineural hearing loss in the 
left ear and tinnitus.  

The Board notes that there is no medical evidence depicting 
symptoms of or a diagnosis of bilateral hearing loss within 
one year after separation from service.  Therefore, service 
connection cannot be presumed.  See 38 C.F.R. §§ 3.307, 
3.309.

The Veteran contends that his current hearing loss and 
tinnitus are related to acoustic trauma in service.  Review 
of the Veteran's service treatment records reveals that his 
entry into service examination was conducted in February 
1959; the Veteran did not report hearing loss or tinnitus.  
Further, no hearing deficit was noted and tinnitus was not 
noted.  In April 1963, the Veteran did not report hearing 
problems or tinnitus.  An examination was conducted in April 
1963 and whispered and spoken voice testing was recorded as 
15/15 in each ear.  In July 1965, the Veteran sought 
treatment for ear trouble and reported that he was unable to 
hear for a month and a half.  Physical examination revealed 
no abnormalities and an ENT consultation showed a normal 
audiological examination with 100 percent speech test and no 
limitations.  An audiological examination in August 1965 
showed normal hearing.  An examination in March 1967 showed 
whispered and spoken voice testing as 15/15 in each ear.  In 
April 1967, the Veteran did not report hearing problems or 
tinnitus.  In a March 1969 examination, whispered and spoken 
voice testing was recorded as 15/15 in each ear.  

In a VA Compensation Examination in August 2007, the examiner 
reviewed the claims file, including the service treatment 
records.  The examiner noted the Veteran's pre-service noise 
exposures as a dishwasher, in-service noise exposure as a 
radio operator and after service exposure as an air traffic 
controller.  The Veteran denied recreational noise exposure.  
The examiner noted that there was constant bilateral tinnitus 
that the Veteran reported began 30-40 years again from over 
pressure.  After the audiometric examination, the Veteran was 
diagnosed with moderate to severe sensorineural hearing loss 
in the right ear and mild to profound sensorineural hearing 
loss in the left ear.  The examiner specifically noted the 
reenlistment examination in April 1963, the treatment for 
hearing loss in July 1965, the audiological testing in July 
1965, and the discharge examination in 1969.  The examiner 
opined that hearing loss and tinnitus were less likely as not 
caused by or the result of military service.  The examiner 
provided the rationale that although the Veteran complained 
of hearing loss in 1965, hearing sensitivity was normal 
bilaterally during the ENT consultation.  Further, the 
examiner reasoned that the Veteran did not complain of 
hearing loss again in service and the claims file was 
negative for any evidence of tinnitus.  

The Board notes that the Veteran has repeatedly asserted that 
his current bilateral hearing loss and tinnitus are related 
to his period of active service and has reported that he had 
tinnitus and hearing problems since service.  While the 
Veteran is considered competent to report his hearing 
difficulties and tinnitus, his opinion regarding the cause of 
his hearing loss and tinnitus is afforded no probative value 
because, as a lay person, he lacks the requisite medical 
expertise to determine the severity of hearing loss or render 
a competent medical opinion regarding its cause. Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

Furthermore, the Board finds that the VA examination is 
adequate.  It is based upon consideration of the Veteran's 
prior medical history and examinations, and also describes 
the disability, in sufficient detail so that the Board's 
evaluation of the disability will be a fully informed one.  
See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The 
examiner also provided a rationale for his conclusion.  As 
such, the Board finds the VA examination probative.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  The Board affords greater 
probative value to the opinion provided by the VA examiner 
with respect to the claim as the VA examiner has the 
requisite expertise to render such opinion and provided a 
sound rationale for the opinion based on review of the claims 
folder and examination of the Veteran.  

Moreover, there is no medical evidence showing treatment for 
hearing loss or tinnitus after service, until the claim for 
service connection in April 2007.  The first clinical 
documentation of a bilateral hearing impairment and tinnitus 
is not shown until the VA examination in August 2007, many 
years following separation from service.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence that weighs 
against a claim of service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).

While the Board recognizes that service treatment records are 
absent of any references to tinnitus, the first documentation 
of tinnitus was noted many years after discharge, and the VA 
examiner concluded that it was not at least as likely as not 
that tinnitus was related to service, the Veteran has 
reported that he has experienced tinnitus since service and 
the Veteran is considered competent to report the observable 
manifestations of his claimed disorder of tinnitus.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing 
in the ears is capable of lay observation").  Moreover, the 
Board finds the Veteran's report of having experienced a 
continuity of tinnitus symptomatology since service to be 
credible as there is no contradictory evidence in the record.  
The Board affords the Veteran's statements with respect to 
continuity of symptomatology since service significant 
probative value.

Thus, in consideration of the foregoing, the Board finds that 
the preponderance of the evidence weighs against the 
Veteran's claim of service connection for bilateral hearing 
loss.  Although the Veteran is shown to have participated in 
combat and sustained acoustic trauma in service due to combat 
noise exposure, a bilateral hearing impairment as defined by 
VA regulation did not manifest until many years after service 
and has not been linked by competent medical opinion to 
active military service to include acoustic trauma sustained 
therein as a result of combat noise exposure.  Thus, the 
competent evidence of record does not establish a causal link 
between the Veteran's current bilateral hearing loss and his 
period of active military service.  See Wade v. West, 11 Vet. 
App. 302 (1998) (holding that evidence of a causal nexus 
between an in-service event and a current disability is still 
required even when a veteran is shown to have participated in 
combat).  Therefore, the Board must find that service 
connection for bilateral hearing loss is not warranted in 
this case.

However, with respect to tinnitus, the Board finds that the 
evidence is an approximate balance of positive and negative 
evidence as to the material issue of whether the Veteran's 
current tinnitus is related to his period of active service.  
The Veteran reported tinnitus since service and there is no 
evidence to the contrary until the VA opinion was issued in 
August 2007.  Therefore, the evidence is in relative 
equipoise, and does not preponderate against the Veteran.  
Thus, the Board resolves any reasonable doubt in favor of the 
Veteran and finds that service connection for tinnitus, which 
the Veteran has credibly and competently reported had its 
onset in service and has continued since that time, is 
warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).

In reaching the above conclusion pertaining to hearing loss, 
the Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the Veteran's bilateral hearing loss claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


